Title: James Madison to John Quincy Adams, 22 March 1828
From: Madison, James
To: Adams, John Quincy


	    
	      Dear Sir
	      
		 Montpellier
		Mar 22. 1828
	      
	    
	     
Your favour of the 29th. Ult: accompanying the little packet for Mrs. Madison from Mr. Hughes, was duly recd., and she wishes you to be assured of her particular sensibility to your polite attention.  The article in question did not, according to any suggestions of her memory, merit the friendly solicitude felt by Mr. Hughes: but the obligations to him are not the less on that account.
As you were so good as to charge yourself with the communication to Mrs. Madison, she takes the liberty of requesting that the inclosed answer may have a conveyance under your direction.  She avails herself of the occasion, at the same time, to offer her affectionate remembrances to Mrs. Adams, to whom I beg that I may also be respectfully presented.
I feel very sensibly, Sir, what I owe for the kind expressions in your letter, and pray you to be assured of the continuance of my high esteem & cordial regards.

	    
	      James Madison
	    
	  